Exhibit 10.1
August 31, 2009
Cincinnati Financial Corporation
CFC Investment Company
6200 South Gilmore Road
Fairfield, OH 45014-5141
Attention: Steven J. Johnston

     Re:   $75,000,000 Committed Line of Credit

Dear Mr. Johnston:
     We are pleased to inform you that PNC Bank, National Association (the
“Bank”), has approved your request for a committed line of credit to CINCINNATI
FINANCIAL CORPORATION (“CINF”) and CFC INVESTMENT COMPANY (“CFC-I” and, with
CINF, each individually a “Borrower” and, collectively, the “Borrowers”) as
outlined in the following sections of this letter.
1. Facility and Use of Proceeds. This is a committed revolving line of credit
under which the Borrowers may request and the Bank, subject to the terms and
conditions of this letter, will make advances to the Borrowers from time to time
until the Expiration Date, in an amount in the aggregate at any time outstanding
not to exceed $75,000,000 (the “Line of Credit” or the “Loan”). The “Expiration
Date” means August 29, 2010, or such later date as may be designated by the Bank
by written notice to the Borrowers. Advances under the Line of Credit will be
used for working capital or other general business purposes of the Borrowers.
2. Note. The obligation of the Borrowers to repay advances under the Line of
Credit shall be evidenced by a promissory note (the “Note”) in form and content
satisfactory to the Bank. The obligations of the Borrowers hereunder and under
the Note shall be joint and several.
     This letter (the “Letter Agreement”), the Note and the other agreements and
documents executed and/or delivered pursuant hereto, as each may be amended,
modified, extended or renewed from time to time, will constitute the “Loan
Documents.” Capitalized terms not defined herein (including Exhibit “A” hereto)
shall have the meaning ascribed to them in the Loan Documents.
3. Interest Rate. Interest on the unpaid balance of the Line of Credit advances
will be charged at the rates, and be payable on the dates and times, set forth
in the Note.
4. Repayment. Subject to the terms and conditions of this Letter Agreement, the
Borrowers may borrow, repay and reborrow under the Line of Credit until the
Expiration Date, on which date the outstanding principal balance and any accrued
but unpaid interest shall be due and payable. Interest will be due and payable
as set forth in the Note, and will be computed on the basis of a year of
360 days and paid on the actual number of days that principal is outstanding.
5. Covenants. Unless compliance is waived in writing by the Bank, until payment
in full of the Loan and termination of the commitment for the Line of Credit:

 



--------------------------------------------------------------------------------



 



Cincinnati Financial Corporation
CFC Investment Company
August 31, 2009
Page 2
     (a) Each Borrower will promptly submit to the Bank such information as the
Bank may reasonably request relating to such Borrower’s affairs (including but
not limited to annual financial statements for such Borrower).
     (b) Neither Borrower will make or permit any change in its form of
organization, the nature of its business as carried on as of the date of this
Letter Agreement or, in the case of CFC-I, its equity ownership.
     (c) The Borrowers will notify the Bank in writing of the occurrence of any
Event of Default or Unmatured Default.
     (d) The Borrowers will comply with the financial and other covenants
included in Exhibit “A” hereto.
6. Representations and Warranties. To induce the Bank to extend the Loan and
upon the making of each advance to the Borrowers under the Line of Credit, the
Borrowers represent and warrant as follows:
     (a) CINF’s latest consolidated financial statements provided to the Bank
are true, complete and accurate in all material respects and fairly present the
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise, and the results of CINF’s operations on a consolidated
basis for the period specified therein. CINF’s financial statements have been
prepared in accordance with Agreement Accounting Principles consistently applied
from period to period subject, in the case of interim statements, to normal
year-end adjustments. Since the date of the latest financial statements provided
to the Bank, neither Borrower has suffered any damage, destruction or loss which
has materially adversely affected its business, assets, operations, financial
condition or results of operations.
     (b) There are no actions, suits, proceedings or governmental investigations
pending or, to the knowledge of the Borrowers, threatened against either
Borrower which could result in a material adverse change in its business,
assets, operations, financial condition or results of operations and there is no
basis known to either Borrower or its officers, directors or shareholders for
any such action, suit, proceedings or investigation.
     (c) Each Borrower has filed all returns and reports that are required to be
filed by it in connection with any federal, state or local tax, duty or charge
levied, assessed or imposed upon such Borrower or its property, including
unemployment, social security and similar taxes and all of such taxes have been
either paid or adequate reserve or other provision has been made therefor,
except for any failure to do so which could not reasonably be expected to cause
a Material Adverse Effect.
     (d) Each Borrower is duly organized, validly existing and in good standing
under the laws of the state of its incorporation and has the power and authority
to own and operate its assets and to conduct its business as now or proposed to
be carried on, and is duly qualified, licensed and in good standing to do
business in all jurisdictions where its ownership of property or the nature of
its business requires such qualification or licensing, except for any failure to

 



--------------------------------------------------------------------------------



 



Cincinnati Financial Corporation
CFC Investment Company
August 31, 2009
Page 3
comply with any of the foregoing which could not reasonably be expected to cause
a Material Adverse Effect.
     (e) Each Borrower has full power and authority to enter into the
transactions provided for in this Letter Agreement and has been duly authorized
to do so by all necessary and appropriate action and when executed and delivered
by such Borrower, this Letter Agreement and the other Loan Documents will
constitute the legal, valid and binding obligations of such Borrower,
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity.
     (f) There does not exist any default or violation by either Borrower of or
under any of the terms, conditions or obligations of: (i) its organizational
documents; (ii) any indenture, mortgage, deed of trust, franchise, permit,
contract, agreement, or other instrument to which it is a party or by which it
is bound; or (iii) any law, regulation, ruling, order, injunction, decree,
condition or other requirement applicable to or imposed upon such Borrower by
any law or by any governmental authority, court or agency, except for any
failure to comply with any of the foregoing which could not reasonably be
expected to cause a Material Adverse Effect.
     (g) The obligations of the Borrowers under this Letter Agreement rank on a
pari passu basis with all other senior Indebtedness of the Borrowers.
7. Fees. Beginning on October 1, 2009 and continuing on the first day of each
January, April, July and October thereafter and on the Expiration Date, the
Borrowers shall pay an unused commitment fee to the Bank, in arrears, at a rate
per annum equal to one-quarter of one percent (0.25%) on the average daily
balance of the Line of Credit which is undisbursed during the preceding quarter
(or portion thereof in the case of any payment due on the Expiration Date). The
unused commitment fee shall be computed on the basis of a year of 360 days and
paid on the actual number of days elapsed.
8. Expenses. The Borrowers will reimburse the Bank for the Bank’s out-of-pocket
expenses incurred or to be incurred at any time in conducting UCC, title and
other public record searches, and in filing and recording documents, if any, in
the public records. The Borrowers shall also reimburse the Bank for the Bank’s
expenses (including the reasonable fees and expenses of the Bank’s outside and
in-house counsel) in documenting and closing this transaction, in connection
with any amendments, modifications or renewals of the Loan, and in connection
with the collection of all of the Borrowers’ Obligations to the Bank, including
but not limited to enforcement actions relating to the Loan.
9. Other Conditions to Advances. From the initial advance under the Line of
Credit, the Borrowers shall repay in full all amounts due and owing under that
certain Amended and Restated Discretionary Line of Credit Note dated May 1, 2006
from the Borrowers to the Bank, following which repayment, the related
discretionary line of credit shall be cancelled and such Note marked “cancelled”
and returned to the Borrowers.

 



--------------------------------------------------------------------------------



 



Cincinnati Financial Corporation
CFC Investment Company
August 31, 2009
Page 4
10. Additional Provisions. Before the first advance under the Loan, the
Borrowers shall execute and deliver to the Bank the Note, and the other required
Loan Documents and such other instruments and documents as the Bank may
reasonably request, such as certified resolutions, incumbency certificates,
opinions of counsel or other evidence of authority. The Bank will not be
obligated to make any advance under the Line of Credit if any Event of Default
or Unmatured Default shall have occurred and be continuing.
     Prior to execution of the final Loan Documents, the Bank may terminate this
Letter Agreement if a material adverse change occurs with respect to either
Borrower or any other person or entity connected in any way with the Loan, or if
the Borrowers fail to comply with any of the terms and conditions of this Letter
Agreement, or if the Bank reasonably determines that any of the conditions
cannot be met.
     This Letter Agreement is governed by the laws of State of Ohio. No
modification, amendment or waiver of any of the terms of this Letter Agreement,
nor any consent to any departure by the Borrowers therefrom, will be effective
unless made in a writing signed by the party to be charged, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. When accepted, this Letter Agreement and the other Loan
Documents will constitute the entire agreement between the Bank and the
Borrowers concerning the Loan, and shall replace all prior understandings,
statements, negotiations and written materials relating to the Loan.
     The Bank will not be responsible for any damages, consequential,
incidental, special, punitive or otherwise, that may be incurred or alleged by
any person or entity, including the Borrowers, as a result of this Letter
Agreement, the other Loan Documents, the transactions contemplated hereby or
thereby, or the use of proceeds of the Loan.
     EACH BORROWER AND THE BANK IRREVOCABLY WAIVE ANY AND ALL RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE ARISING
OUT OF THIS LETTER AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED IN ANY OF SUCH DOCUMENTS AND ACKNOWLEDGE THAT THE FOREGOING WAIVER
IS KNOWING AND VOLUNTARY.
     If and when a loan closing occurs, this Letter Agreement (as the same may
be amended from time to time) shall survive the closing and will serve as our
loan agreement throughout the term of the Loan.
     To accept these terms, please sign the enclosed copy of this Letter
Agreement as set forth below and the Loan Documents and return them to the Bank
no later than August 31, 2009, or this Letter Agreement may be terminated at the
Bank’s option without liability or further obligation of the Bank.

            Very truly yours,

PNC BANK, NATIONAL ASSOCIATION
      By:   /S/ Joseph C. Richardson         Joseph C. Richardson        Senior
Vice President     

 



--------------------------------------------------------------------------------



 



ACCEPTANCE
     With the intent to be legally bound hereby, the above terms and conditions
are hereby agreed to and accepted as of this 31st day of
August, 2009.

            BORROWERS:

CINCINNATI FINANCIAL CORPORATION
      By: /S/ Steven J. Johnston       Name: Steven J. Johnston      Title:
Chief Financial Officer        CFC INVESTMENT COMPANY
      By: /S/ Steven J. Johnston       Name: Steven J. Johnston      Title:
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LETTER AGREEMENT
DATED AUGUST 31, 2009
A. FINANCIAL REPORTING COVENANTS:
     (1) The Borrowers will deliver to the Bank:
          (a) Within forty-five (45) days each Fiscal Quarter-end, consolidated
and consolidating unaudited financial statements of CINF prepared in accordance
with Agreement Accounting Principles, including a balance sheet and statements
of income and surplus, certified by the chief financial officer of CINF as
fairly representing CINF’s consolidated financial condition as of the end of and
for such period.
          (b) Within one hundred twenty (120) days of the end of each Fiscal
Year, consolidated and consolidating audited financial statements of CINF
prepared on the accrual basis in accordance with Agreement Accounting Principles
containing a balance sheet, statements of income and surplus, statements of
source and use of funds and reconciliation of capital accounts, along with the
unqualified opinion of independent public accountants satisfactory to the Bank
in its reasonable discretion, that such financial statements comply with
Agreement Accounting Principles and fairly and accurately represent the
financial condition of CINF and its Subsidiaries. Such financial statements
shall be accompanied by copies of any management letters to CINF from such
accountants.
          (c) Accompanying the deliverables required by Sections 1(a) and 1(b),
unaudited quarterly and annual financial statements of CFC-I prepared in
accordance with Agreement Accounting Principles, including a balance sheet and
statements of income and surplus, certified by the chief financial officer of
CFC-I as fairly representing CFC-I’s consolidated financial condition as of the
end of and for such period.
          (d) Promptly upon their becoming available, a copy of each annual
statutory filing required to be made by The Cincinnati Insurance Company and The
Cincinnati Life Insurance Company, each a direct or indirect wholly-owned
subsidiary of CINF, to any state regulatory agency.
          (e) Promptly upon their becoming available, a copy of each financial
statement, report, notice or proxy statement sent by either Borrower to
stockholders generally and of each regular report and any registration statement
or prospectus, filed by either Borrower with the Securities and Exchange
Commission or any other United States federal or state securities exchange,
securities trading system or with any United States national stock exchange and
one copy of each periodic report filed by either Borrower with any other similar
regulatory authority, in all cases without duplication; provided, however, that
the Borrowers shall not be obliged to provide to the Bank routine reports which
are required to be provided to any of the above-listed entities concerning the
management of employee benefit plans, including, without limitation, stock
purchases or the exercise of stock options made under any such employee benefit
plan.

 



--------------------------------------------------------------------------------



 



B. FINANCIAL COVENANTS:
     (1) Minimum Consolidated Net Worth. CINF will maintain at all times a
Consolidated Net Worth of at least the sum of:
          (a) $5,446,400,000, plus
          (b) the sum of 50% of Consolidated Net Income for each Fiscal Quarter
ending after December 31, 2006 (but only to the extent that, in the case of any
such Fiscal Quarter, Consolidated Net Income for such Fiscal Quarter is at least
$1.00).
     Minimum Consolidated Net Worth shall be calculated net of unrealized gains
or losses in CINF’s or any of its Subsidiaries’ portfolio of debt and equity
investments.
     (2) Maximum Consolidated Leverage Ratio. CINF and its Subsidiaries shall
have, at the end of each Fiscal Quarter, a Consolidated Leverage Ratio as of the
last day of such Fiscal Quarter and for the 12-month period then ended of not
more than 0.20 to 1.0.
     As used herein:
          “Affiliate” of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person
owns 20% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock or other ownership
interests, by contract or otherwise.
          “Agreement Accounting Principles” means generally accepted accounting
principles, applied in a manner consistent with that used in preparing the
financial statements referred to in Section 6(a) of this Letter Agreement.
          “Capitalized Lease” of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.
          “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
          “Consolidated Funded Indebtedness” means at any time (a) the aggregate
dollar amount of Indebtedness of CINF and its Subsidiaries which has actually
been funded and is outstanding, whether or not such amount is due or payable, at
such time, and (b) all reimbursement obligations under outstanding letters of
credit which (i) may be presented, or (ii) have been presented and have not yet
been paid; all calculated for CINF and its Subsidiaries on a consolidated basis
as of such time.

 



--------------------------------------------------------------------------------



 



          “Consolidated Indebtedness” means at any time the Indebtedness of CINF
and its Subsidiaries calculated on a consolidated basis as of such time.
          “Consolidated Leverage Ratio” shall mean the ratio of Consolidated
Funded Indebtedness to the sum of Consolidated Indebtedness and shareholders’
equity reflected on the financial statements provided pursuant to Section A of
Exhibit A to this Letter Agreement.
          “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of CINF and its Subsidiaries for such period determined in
accordance with Agreement Accounting Principles; provided, that there shall be
excluded (i) the income (or loss) of any Affiliate of CINF or other Person
(other than a Subsidiary of CINF) in which any Person (other than CINF or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to CINF or any of its
Subsidiaries by such Affiliate or other Person during such period; and (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of CINF or is merged into or consolidated with CINF or any of its Subsidiaries
or that Person’s assets are acquired by CINF or any of its Subsidiaries.
          “Consolidated Net Worth” means, as of the date of any determination
thereof, the amount of the shareholders’ equity of CINF and its Subsidiaries as
would be shown on the consolidated balance sheet of CINF and its Subsidiaries
determined on a consolidated basis in accordance with Agreement Accounting
Principles.
          “Fiscal Quarter” means any of the quarterly accounting periods of the
Borrowers ending on March 31, June 30, September 30, and December 31 of each
year.
          “Fiscal Year” means any of the annual accounting periods of the
Borrowers ending on December 31 of each year.
          “Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
Property or services (other than accounts payable and accrued expenses arising
in the ordinary course of such Person’s business payable on terms customary in
the trade), (iii) obligations, whether or not assumed, secured by Liens against,
or payable out of the proceeds or production from, Property now or hereafter
owned or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, and (vii) any other obligation for borrowed money which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.
          “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
          “Material Adverse Effect” means a material adverse effect on (i) the
business, property, condition (financial or otherwise) or results of operations
of CINF and its Subsidiaries

 



--------------------------------------------------------------------------------



 



taken as a whole, (ii) the inability of either Borrower to perform its
obligations under the Loan Documents to which it is a party, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Bank thereunder.
          “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
          “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned
or leased.
          “Subsidiary” of a Person means (i) any corporation more than fifty
percent (50%) of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled. Unless otherwise expressly
provided, all references herein to a “Subsidiary” means a Subsidiary of either
Borrower.
          “Unmatured Default” means an act, condition or event which, with the
passage of time, the giving of notice or both could reasonably be expected to
become an Event of Default.
     All of the above financial covenants shall be computed and determined in
accordance with Agreement Accounting Principles applied on a consistent basis
(subject to normal year-end adjustments).
C. NEGATIVE COVENANTS:
     (1) Neither Borrower will (a) liquidate, or dissolve, or merge or
consolidate with any person, firm, corporation or other entity; provided,
however, that a Borrower may merge or consolidate with (i) the other Borrower or
(ii) another wholly-owned Subsidiary of CINF so long as such Borrower is the
surviving entity, or (b) sell, lease, transfer or otherwise dispose of (i) any
of such Borrower’s Subsidiaries or (ii) all or any substantial part of its
property or assets, whether now owned or hereafter acquired.
     (2) Neither Borrower will, nor will it permit any of its Subsidiaries to,
make any Acquisition other than a Permitted Acquisition. For purposes of this
Section, “Acquisition” means any transaction, or series of transactions,
consummated on or after the date of this Letter Agreement, by which either
Borrower or any of its Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company or division thereof, whether through the purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
of voting power) of the outstanding ownership interests of a partnership or
limited liability company; and “Permitted

 



--------------------------------------------------------------------------------



 



Acquisition” means any Acquisition made by either Borrower or any of its
Subsidiaries provided that: (a) as of the date of such Acquisition, no Event of
Default shall have occurred and be continuing or would result from such
Acquisition or from the incurrence of any Indebtedness in connection with such
Acquisition; (b) prior to the date of such Acquisition, such Acquisition shall
have been approved by the board of directors of the Person making such
Acquisition and, if applicable, the shareholders of the Person whose stock or
assets are being acquired in connection with such Acquisition and no claim or
challenge has been asserted or threatened by any shareholder or director of such
Person which could reasonably be expected to have a material adverse effect on
such Acquisition or a Material Adverse Effect; (c) as of the date of any such
Acquisition, all approvals required in connection with such Acquisition shall
have been obtained; and (d) any such Acquisition is an Acquisition of assets or
capital stock or other equity interests of a Person engaged in any line of
business being conducted by either Borrower or any of its Subsidiaries at the
time of such Acquisition.
     (3) Neither Borrower will make or have outstanding any loans or advances to
or otherwise extend credit to any person, firm, corporation or other entity,
except in the ordinary course of business.
     (4) Neither Borrower will grant any Lien on its Property to secure
Indebtedness (other than Liens upon Property securing loans to such Borrower for
the purchase price of such Property, in each case securing amounts which do not
exceed the purchase price of the Property subject to such Liens) (each such
Lien, a “Non-Bank Lien”) unless such Borrower concurrently grants to the Bank a
similar first priority Lien, in form and substance satisfactory to the Bank,
over the same Property, which Lien shall rank on a pari passu basis with such
Non-Bank Lien and be subject to documentation, including appropriate
intercreditor agreements, satisfactory in form and substance to the Bank, except
for any or all of the following Liens:
          (a) Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings for which adequate reserves shall have been set aside on its books.
          (b) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens, landlord’s liens, and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than
sixty (60) days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on its books.
          (c) Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security retirement benefits or similar legislation.
          (d) Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of CINF or its Subsidiaries.

 



--------------------------------------------------------------------------------



 



          (e) Liens existing on the date hereof and extensions, renewals and
replacements thereof, provided that such extension, renewal or replacement Lien
shall be limited to the property or asset covered by the Lien extended, renewed
or replaced and that the obligations secured by any such extension, renewal or
replacement Lien shall be in an amount not in excess of the amount or the
obligation secured by the Lien so extended, renewed or replaced.

 